Title: John Thaxter to John Adams, 20 January 1778
From: Thaxter, John
To: Adams, John


     
      Dear Sir
      York Town Jany: 20th. 1778
     
     Mr. Lovell informed me last Evening of your acceptation of the appointment; and also that he should send an express immediately to the Eastward with dispatches, by whom I write.
     I feel a mixture of joy and grief on this event. As a Patriot, I ought to congratulate my Countrymen upon it, as having thereby a glorious prospect of seeing the liberties of America supported by so able an advocate; but as an interested individual the event is exceedingly grievous—as thereby an invaluable friend and patron is lost to me for a time.
     We are informed by Genl: Gates (who arrived here yesterday) that a general disaffection prevails mong the Canadians; Genl: Carleton, by scourging and bastinading 20 or 30 prisoners under the convention, has obliged them to enlist. By this Conduct, he has evidenced to the world that he is possessed of a Howe’s humanity and a Burgoyne’s faith. They are fit instruments for executing the wicked projects of the sanguinary Administration of Britain.
     It is currently reported here that Genl: Lee is exchanged. A man, who saw him in New York, says, that upon asking the Commissary of Prisoners who the Genl: was exchanged for, was answered that it was none of his business, that he was exchanged and that was sufficient. The same man further adds, that the Genl: told him, that he should come out of New York in a day or two.
     If there is any thing respecting your domestic matters that can be left to my Care, I will manage them with the utmost Cheerfulness and fidelity.
     Permit me, Sir, after most sincerely wishing you a good———and that your life, health and Usefulness may be preserved, to subscribe myself, Your very hble. Sevt.,
     
      J. Thaxter Jr.
     
    